Citation Nr: 0319832	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  94-41 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chest pain.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kimberly Enferadi, Associate Counsel




REMAND

On July 15, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The Development Unit should contact 
the appropriate authorities and attempt 
to verify the veteran's service with the 
California Army National Guard and United 
States Army Reserves, including all 
periods of active duty for training 
(ACDUTRA) and inactive duty training 
(INACDUTRA), from May 1967 to July 1983.

Only after the development described 
above has been completed, make 
arrangements with the appropriate VA 
medical facilities for the veteran to be 
afforded the following examinations:

2.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
orthopedist not already of record, to 
evaluate the nature, severity, and 
etiology of the claimed low back 
disorder.  If no such disorder is 
currently found, the examiner should so 
indicate.  The claims folders must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  All necessary 
tests and studies, to include x-rays, 
should be conducted in order to render a 
diagnosis of the claimed disorder.  The 
examiner should indicate in the 
examination report that the claims files 
were reviewed, including but not limited 
to all available service and post-service 
medical records, the June 2001 VA spine 
examination by R. Rosenberg, M.D., the 
November 1987 VA medical notations 
showing a diagnosis of arthritis of the 
back and right shoulder, and the May 1987 
x-ray report from the Long Beach VA 
Medical Center (VAMC) and the November 
1987 x-ray report from the Las Vegas VAMC 
including findings of a normal lumbar 
spine.  

3.  Following an examination of the 
veteran and a review of his claims files, 
the VA specialist should render an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
low back disorder is related to any in-
service injury/event or symptomatology, 
was incurred in or aggravated by service, 
or is otherwise related to active 
service.  Additionally, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's current low back disorder 
became manifest during a period of active 
service (specifying the year to the 
extent possible), and or within a year of 
the veteran's discharge from service.  It 
is requested that the VA specialist 
reconcile the contradicting medical 
findings in the June 2001 VA examination 
report by R. Rosenberg, M.D., the 
November 1987 VA medical notations 
showing a diagnosis of arthritis of the 
back, and the May 1987 and November 1987 
x-ray reports from the Long Beach and the 
Las Vegas Medical Centers, respectively.  
Furthermore, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
current low back disorder is related to 
the reported motor vehicle accidents 
which occurred on or about 1981 and 
December 1996 (per August 1985 service 
medical notations and a March 1998 VA 
examination report).  The examiner should 
reconcile any additional contradictory 
evidence regarding the etiology of the 
veteran's low back disorder.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4  The veteran should be scheduled to 
undergo a VA examination, conducted by a 
cardiologist, to evaluate the nature, 
severity, and etiology of the claimed 
chest pain.  If no current medical 
diagnosis is found, the examiner should 
so indicate.  The claims folders must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination. All necessary tests 
and studies, including a coronary 
angiogram, should be conducted in order 
to render a diagnosis of the claimed 
disorder.  The examiner should indicate 
in the examination report that the claims 
files were reviewed, including but not 
limited to all available service and 
post-service medical records, the 
September 1985 service notations showing 
a diagnosis of angina pectoris, the 
January 1986 service notations showing a 
diagnosis of possible spontaneous spasm 
of one or the other branch of the 
coronary arteries, the October 1985 and 
January 1986 service notations showing 
chest pain secondary to stress, and the 
April 2001 and April 2002 VA Compensation 
and Pension examination reports.  
Following an examination of the veteran 
and a review of his claims files, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's chest pain is related 
to any in-service injury/event or 
symptomatology, was incurred in or 
aggravated by service, or is otherwise 
related to active service.  

5.  Additionally, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's current disorder characterized 
by chest pain became manifest during a 
period of active service (specifying the 
year to the extent possible), and or 
within a year of the veteran's discharge 
from service.  Furthermore, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's current chest 
pain/disorder is related to a family 
history of cardiac pathology, and whether 
it is at least as likely as not that 
there was a permanent in-service 
aggravation of such condition.  The 
examiner should reconcile any 
contradictory evidence regarding the 
etiology of the claimed disorder.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





